DETAILED ACTION
Allowable Subject Matter
Claims 1-20 (renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 1-5) filed on 21 December 2021.    
In addition to Applicant’s remarks filed on 21 December 2021, neither Mackenzie nor Boariu, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “assigning, based on the determining that the data is associated with the priority service, second resources to the first access node, wherein the second resources are different from the first resources; and sending, by the second access node, to the first access node: the data, and downlink resource information indicating the second resources for transmission of the data to the first wireless device.” as recited in claim 1, “receiving, by the first access node from the second access node, configuration parameters indicating first resources for communication with a wireless device; receiving, by the first access node from the second access node, data for the wireless device; and transmitting, by the first access node to the wireless device, the data, wherein: if the data is received without downlink resource information, the transmitting is via the first resources; or if the data is received with downlink resource information indicating second resources that are different from the first resources, the transmitting is via the second resources.” as recited in claim 8, and “transmitting, by the second access node to a second wireless device, a first message, wherein the first message indicates second resources assigned to the second wireless device; transmitting, by the second access node to the second wireless device, a second message, wherein the second message comprises an indication of preemption of a first portion of the second resources that overlaps the first resources; and receiving, at the second access node from the second wireless device, first data in a second portion of the second resources that does not overlap the first resources.” as recited in claim 15, over any of the prior art of record, alone or in combination.  Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8, and claims 16-20 depend on claim 15, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645